Citation Nr: 1455503	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO. 12-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease with arthropathy of the lumbar spine.

2. Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

(The issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) is the subject of a concurrent but separate Board decision)


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran had active service from March 2005 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran was previously represented on these issues by a private attorney.  However, the Veteran explicitly revoked the power of attorney in an April 2011 correspondence.  He subsequently appointed a different representative for the above referenced PTSD claim, but has remained unrepresented on the issues discussed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran previously underwent a VA examination for his GERD and back disability in April 2009.  Since that examination, the Veteran has asserted that his conditions have become more severe.  Specifically, in his June 2012 substantive appeal, the Veteran asserted that his back pain, and associated numbness in his feet and hands, have become worse over the previous 5 years.  He also reported that he was receiving injections to control the pain in his back.  With regard to his GERD symptoms, the Veteran stated that his medications are no longer effective and that he currently experiences persistent heartburn and wakes up 5 times per week from regurgitation.  The symptoms as described by the Veteran in his June 2012 substantive appeal are more severe than those reported at his April 2009 VA examination.  As such, a new examination is necessary to assess the current nature and severity of his GERD and back disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran dated from May 2012 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his back disability.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the applicable rating criteria.

3. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his GERD.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should report all signs and symptoms necessary for rating the Veteran's GERD under the applicable rating criteria.

4. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

5. After completing the above development, readjudicate the issues on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



